                         UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS

    IN RE:                           )             ELECTRONICALLY FILED
    WAYNE SWAN, JR.,                 )                  Case No. 16-10004-13
    MARVA RENEE SWAN,                )
           Debtor(s).                )

               MOTION OF MERITRUST CREDIT UNION TO MODIFY STAY

         Meritrust Credit Union, respectfully represents:

    1.   The debtors filed a petition under Chapter 13 of the Bankruptcy Code on January

         4, 2016.    The debtors have continued in possession of the property in the

         bankruptcy estate.

    2.   Meritrust Credit Union, is the holder of a claim against the debtors.

         a.     As of the date of the filing of this motion, the balance due is $4,210.65;

         b.     Debtors have made principal payments in the amount of $8,867.25 since
                the filing of debtor's petition:

         c.     The Movant’s best estimate of the value of the collateral is $6,500.00;

         d.     The identity of persons claiming an interest in the subject property are:

                Marva R. Swan
                Meritrust Credit Union

    3.   Meritrust Credit Union, has a valid security interest in the following described

         property:

                2007 CADILLAC CTS, VIN#1G6DP577970113455
                and all shares in the Credit Union

         A copy of relevant portions of the disclosure, proof of perfection, security

         agreement and promise to pay are attached hereto. The documents attached

         may not be all relevant documents and may not include the backs of some
6
         documents. (Additional documents or supplements are available upon request.)




                  Case 16-10004     Doc# 51     Filed 07/23/19   Page 1 of 5
4.     Meritrust Credit Union has a lien on insurance proceeds on the 2007 Cadillac

       CTS, which has been damaged in a collision and which debtors wish to

       surrender.

5.     Meritrust Credit Union, does not have and has not been offered, adequate

       protection for its interest in the security listed in paragraph 3.

6.     If Meritrust Credit Union, is not permitted to foreclose its security interest in said

       security, it will suffer irreparable injury, loss and damage.

       WHEREFORE, Meritrust Credit Union, prays that upon final hearing of this

Motion, the Stay pursuant to 11 U.S.C. § 362 be modified to permit it to recover its

security interest in the property referred to above; the 14 day stay provided by

Bankruptcy Rule 4001(a)(3) be waived; and that it have such other and further relief as

is just and proper.

                                            Respectfully submitted,

                                            BRUCE & LEHMAN, L.L.C.
                                            S/ J. Michael Lehman
                                            J. MICHAEL LEHMAN, #09831
                                            P.O. Box 75037
                                            Wichita, KS 67275-5037
                                            Telephone: 316-264-8000
                                            Facsimile: 316-267-4488
                                            Mlehman@KsAdvocates.com
                                            Attorney for Meritrust Credit Union




                Case 16-10004       Doc# 51     Filed 07/23/19    Page 2 of 5
Case 16-10004   Doc# 51   Filed 07/23/19   Page 3 of 5
Case 16-10004   Doc# 51   Filed 07/23/19   Page 4 of 5
Kansas Department of Revenue Elien Site                                                                               Page 1 of 1




                                                      Kansas Department or Revenue

 *Enter a Vehicle Identification Number, then click the search button.

 VIN:     1G6DP577970113455     Search


                                         Motor Vehicle System (MVS) Current Lien(s) Information:

                                                           Lender          Lien       Lender                         SI Tracking
 Select         Owner         Year         Make                                                     Lien Date
                                                           Name            Type       Number                         Num
                Swan,                                      Meritrust                                4/8/2014
                Marva         2007         CADILLAC        Credit          Lien       389           10:06:25
                R                                          Union                                    AM



    *To release or cancel a lien, please check the box beside the lien and then click the appropriate link (Title Status must be
    "Approved" and Electronic must be "True" to release and "NA" to cancel). If title status is "Pending Approval" and you are
          needing further information, please contact your customer's local county treasurer's office for further assistance.

                                         Motor Vehicle System (MVS) Current Owner Information:

 **List only includes perfected Owners. SI Application Owners will not be posted below until the Title has matched with the SI
 App.

                        Organization Name         First Name        Middle Name        Last Name        Suffix
                                                  Marva             R                  Swan

  Clear         Main Menu




                                                  Copyright Kansas Department of Revenue




                              Case 16-10004           Doc# 51           Filed 07/23/19      Page 5 of 5
https://www.kselien.org/Elien/secure/LookupSI.aspx                                                                       1/6/2016
